 

" l mac

j Ao 2453 (cAsDRev. 02/18) Judgmem in a criminal case

 

JAN 31 2019
UNITED STATES DISTRICT COURT .l
soUTHERN DISTRICT oF cALrFoRNIA Sogl;§§§,;, §§ E§§F§j§§§f?$i§rmi

 

‘ -' 135 ':’L!TY
UNI'I`ED STATES OF Al\/IERICA JUDGMENT IN A CI 'E“-~~""'*“" ~~~~~~
V (For Offenses Committed On or Afcer November l, 1987)

IUAN CARLOS ROMERO-LUCERO (l)
Case Number: 3:18-CR-04539-JLS

Roxana Sandoval
Defendant’s Attorney

 

REGISTRATION No. 72323-298

|:[ _

THE DEFENDANT:

pleaded guilty to count(s) 1 of the Informatioll.
was found guilty on couut(s)
after a plea of not guilty

 

Accordingly, the defendant is adiudged guilty of such count(s), Which involve the following offense(s):

 

 

Tit|e and Section [ Nature of foense Count
8:1324(A](1)(A)(|), (V)(|i] - Bring |n A|iens and A`lding and Abettlng 1
The defendant is sentenced as provided in pages 2 through 2 of this judgment

The sentence is imposed pursuant to the Sentencing Reforlu Act of 1984.

i:l 7 The defendant has been found not guilty on count(s)

 

[Xf Count(s) 2 through 7 n dismissed on the motion of the United States.

 

314 Assessment : $100.00

JVTA Assessment*: $

E| n
*Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.

No flne [I Forfeiture pursuant to order filed , included herein.

IT IS ORDERED that the defendant shall notify the United States Attomey for this district within 30 days of any
change of name, residence, or mailing address until all fmes, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
any material change in the defendant’s economic circumstances

_lWrVZS. 2019

Date of Imposition of S

y
,/////M .. JMM’

H“oN. JANI§“L. sANn\/iA'RTn~Io
UNITED STATES DISTRICT IUDGE

3:18-CR-04539-JLS

 

l =: AO 245B (CASD Rev. 02/18) Judgment in a Criminal Case

 

DEFENDANT: IUAN CARLOS ROMERO-LUCERO (l) Judgment - Page 2 of 2
CASE NUMBER: 3 : lS-CR-04539-ILS

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a tenn of:
12 months and 1 day

|:|

Sentence imposed pursuant to Title 8 USC Section 1326(b).
The court makes the following recommendations to the Bureau of Prisons:
1. Westem Region to accommodate family visits

K<

The defendant is remanded to the custody of the United States Marshal.

The defendant shall surrender to the United States Marshal for this district
|:| at A.M. on

 

 

 

|:| as notified by the United States Marshai.
E:| The defendant shall surrender for service of sentence at the institution designated by the Bureau of
Prisons:
E on or before
|:| as notified by the United States Marshal.

|:| as notified by the Probation or Pretrial Services Of`flce.

 

 

 

 

 

RETURN
I have executed this judgment as follows:
Defendant delivered on to
at , With a certified copy of this judgment
UNITED STATES MARSHAL
By DEPUTY UNITED STATES MARSHAL

3:18-CR-04539-JLS

